Citation Nr: 9918312	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  96-14 758	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Whether the January 1948 rating action denying service 
connection for a right foot disorder was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  By rating action of January 1948, the Cleveland, Ohio 
RO denied service connection for a right foot disorder.  By 
letter subsequently that month, the veteran was notified of 
the denial and of his appellate rights, but he did not appeal 
therefrom.

This appeal arises from an October 1995 rating action of the 
New York, New York RO which found no clear and unmistakable 
error in the January 1948 rating action which denied service 
connection for a right foot disorder.


REMAND

In his April 1996 Substantive Appeal, the veteran requested a 
hearing before a Member of the Board of Veterans Appeals 
(Board) at the RO.  The RO subsequently construed the 
veteran's representative's March 1999 written argument as an 
implicit withdrawal of the veteran's request for a hearing.  
By letter of June 1999, the Board requested the veteran to 
clarify whether he wanted to attend a hearing before a Member 
of the Board at the RO or in Washington, D.C., or whether he 
no longer wanted a hearing.  The veteran responded 
subsequently that month that he wanted a hearing before a 
Member of the Board at the RO.  Under the circumstances, this 
case is REMANDED to the RO for the following action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a Member 
of the Board traveling to the RO for the 
purpose of conducting such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


